Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 24, 2021

                                     No. 04-21-00237-CV

                          JUBILEE ACADEMIC CENTER, INC.,
                                     Appellant

                                              v.

          SCHOOL MODEL SUPPORT, LLC D/B/A/ ATHLOS ACADEMIES,
                              Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-22759
                          Honorable Nicole Garza, Judge Presiding

                                       ORDER

        In this accelerated appeal, appellee filed its brief on September 1, 2021; therefore,
appellant’s reply brief was due September 21, 2021. See TEX. R. APP. P. 38.6(c) (twenty days to
file reply). On September 21, 2021, appellant filed an unopposed motion requesting a thirty-day
extension of time in which to file its reply.

       The motion is GRANTED IN PART and DENIED IN PART. Appellant’s reply brief is
due no later than October 11, 2021. No further extensions of time will be granted.

       It is so ORDERED on September 24, 2021.

                                                                 PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court